Citation Nr: 1535278	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis and spondylosis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991 and from January 1994 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's October 2013 substantive appeal, he indicated that he did not want a Board hearing.  However, in a second substantive appeal, also dated in October 2013, the Veteran expressed his desire for a travel Board hearing.  Thereafter, the Board contacted the Veteran's representative to seek clarification as to the Veteran's hearing request.  In a July 2015 correspondence, the Veteran's representative stated that she was unable contact the Veteran; nevertheless, the representative, on behalf of the Veteran, requested a Board videoconference hearing.  

As such, a remand is required to schedule the Veteran for a Board videoconference hearing.  See 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



